DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over VanRijswijck et al. (US 6,120,488) and further in view of Tee, Jr. et al. (US 2010/0222757).
	With reference to claim 1, VanRijswijck et al. (hereinafter “VanRijswijck”) discloses a panty liner (col. 5, line 17) comprising an absorbent body (44) arranged between a central portion of the topsheet and backsheet (figure 9) and having an outer periphery (figures 3 and 8) and a topsheet (38) that comprises a nonwoven (i.e., carded) material (col. 10, lines 40-41) arranged to be contact with skin of a user during use of the absorbent product (col. 8, line 66 to col. 7, line 3), wherein the nonwoven material comprises fibers wherein the fibers have a coarseness of from 0.1 to 10 dtex (2.2 denier) as set forth in col. 10, lines 42-44. The topsheet has a first (absorbent facing) side and a second (wearer facing) side where the entire first side, including a central portion thereof, faces the absorbent body upper and lower side, as shown in the figures – see especially figure 1.  VanRijswijck also disclose that the second, wearer facing, side, includes a lubricating composition intended to transferred to a wearer during use as set forth in col. 1, lines 17-30.
VanRijswijck also provides an outer portion of the product as claimed.  No part of the absorbent body is considered to be between the topsheet and the backsheet in the outer portion because the outer portion is defined as lying beyond the outer periphery of the absorbent body. 
VanRijswijck discloses that the barrier cuffs are coated with a skin care composition (col. 19, line 66 to col. 20, line 1). The barrier cuff is an integral extension of the topsheet wherein the topsheet/barrier cuff is disclosed as one continuous and undivided element (col. 13, lines 37-41), thereby providing the topsheet with the skin care composition (72,872) as shown in figure 3. 
The intended use language is noted (i.e., line 15 of the claim stating when the product is being worn). Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 In this case, VanRijswijck provides the same structure. The part of the topsheet that includes the lubricating coating composition (872) lies outside of the outer periphery of the absorbent body as shown in figure 8.
The topsheet/barrier cuff is a surface arranged to be in contact with a skin of a user during use of the absorbent product as set forth in col. 17, lines 11-16. VanRijswijck also recognizes solid/semi-solid compositions such as balsam oil, cod liver oil and petrolatum as suitable materials for the skin care composition as set forth in col. 25, lines to 16-40.
Additionally, the outer portion consists essentially of the topsheet, the backsheet, the lubricating composition and glue/adhesive as shown in figure 8.
	The difference between VanRijswijck and claim 1 is the explicit recitation that the lubricating coating composition decreases the wettability of the fibers.
Tee, Jr. et al. (hereinafter “Tee”) teaches an absorbent article including a lubricating coating composition chosen from silicone oils as set forth in [0006].
It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with silicone oil as taught by Tee in order to improve the barrier properties of the nonwoven as taught by Tee in [0006].
	With respect to claims 2 and 12, VanRijswijck discloses an absorbent product wherein the fibers have a coarseness as claimed through the disclosure of fibers having 2.2 denier as set forth in col. 10, lines 42-44.
With respect to claim 3, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 3 is the provision that the lubricating coating composition is chosen from silicone oils.
Tee teaches an absorbent article including a lubricating coating composition chosen from silicone oils as set forth in [0006].
It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with silicone oil as taught by Tee in order to improve the barrier properties of the nonwoven as taught by Tee in [0006]. 
With respect to claim 4, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 4 is the provision that the lubricating coating composition is polydimethylsiloxane.
Tee teaches an absorbent article wherein the lubricating coating composition is polydimethylsiloxane as set forth in [0050]. 
It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with polydimethylsiloxane as taught by Tee in order to improve the barrier properties of the nonwoven as taught by Tee in [0006] and in [0050]. 
With respect to claim 5, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 5 is the provision that the lubricating coating composition has a water content less than 5.0 weight percent.
Tee teaches a lubricating coating composition has a water content less than 5.0 weight percent as set forth in [0050] through the disclosure of polydimethylsiloxane.
It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with polydimethylsiloxane as taught by Tee in order to improve the barrier properties of the nonwoven as taught by Tee in [0006] and in [0050]. 
With respect to claim 6, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 6 is the provision that the lubricating coating composition is present in a specific amount.
Tee teaches the use of the lubricating coating composition in the claimed amount as set forth in [0050].
It would have been obvious to one of ordinary skill in the art to provide the nonwoven of VanRijswijck with the specific amount of lubricating coating composition as taught by Tee in order to provide the nonwoven with the desired degree of imperviousness as taught by Tee in [0050]. 
With respect to claim 7, VanRijswijck discloses an absorbent product wherein the coating is applied via printing as set forth in col. 33, line 46-52. 
The difference between VanRijswijck and claim 7 is the provision that the lubricating coating composition is applied to 20%-100% of the total surface area of the outer portion.
It would have been obvious to one of ordinary skill in the art to apply the lubricating coating composition of VanRijswijck in the desired amount because VanRijswijck discloses that the nature of the composition will dictate the level that must be disposed thereon to achieved the desired benefit and that these levels are ascertainable by routine experimentation as set forth in col. 24, lines 25-39.
	As to claim 8, VanRijswijck discloses an absorbent product wherein the nonwoven is produced as claimed as set forth in col. 6, lines 37-40.
With respect to claim 9, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 9 is the explicit recitation that the nonwoven comprises SMS.
Tee teaches a nonwoven comprising SMS as set forth in [0005].
It would have been obvious to one of ordinary skill in the art to provide the nonwoven of VanRijswijck with SMS as taught by Tee in order to improve the liquid imperviousness of the nonwoven as taught by Tee in [0005]. 
	Regarding claim 10, VanRijswijck discloses a product having a basis weight as claimed as set forth in col. 10, lines 47-48.
With respect to claims 19, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 19 is the explicit recitation that the nonwoven materials has lower friction values than a nonwoven material without the coating composition and/or specific fiber coarseness.
VanRijswijck in view of Tee teach a nonwoven material having the same percentage of fibers, treated with the same lubricating composition and having the same fiber coarseness as set forth in the rejection of claims 1 and 3-4.
One of ordinary skill in the art at the time of the invention would reasonably expect the nonwoven of VanRijswijck in view of Tee to produce the same result if subjected to the same testing as recited in claim 19 because the nonwoven of VanRijswijck in view of Tee is identical to that as set forth in the instant application.
"Products of identical chemical composition can not have mutually exclusive properties." 
See MPEP 2112.01.
	With reference to claims 20 and 22, see the rejection of claim 1.
 VanRijswijck discloses a method including adding a nonwoven material (i.e., topsheet) to a panty liner (col. 5, line 17) and skin of a user (abstract)  wherein the nonwoven (i.e., carded) material (col. 10, lines 40-41) comprises fibers having a coarseness of from 0.1 to 10 dtex (2.2 denier) as set forth in col. 10, lines 42-44. The nonwoven is used in substantially non-absorbent (cl. 22) regions (i.e., regions surrounding the absorbent body) as shown in the figures.
VanRijswijck discloses that the barrier cuffs are coated with a skin care composition (col. 19, line 66 to col. 20, line 1). The barrier cuff is an integral extension of the topsheet wherein the topsheet/barrier cuff is disclosed as one continuous and undivided element (col. 13, lines 37-41), thereby providing the topsheet with the skin care composition (72) located only on a part of the topsheet (62) that lies outside of the absorbent body (i.e. barrier cuffs) as shown in figure 3. 
VanRijswijck also provides an outer portion of the product as claimed.  No part of the absorbent body is considered to be between the topsheet and the backsheet in the outer portion because the outer portion is defined as lying beyond the outer periphery of the absorbent body. 
The intended use language is noted (i.e., line 13 of the claim stating when the product is being worn). Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 In this case, VanRijswijck provides the same structure. The part of the topsheet that lies beyond the outer periphery of the absorbent body would not considered to be between the absorbent body and the user because it is located beyond the periphery of the absorbent body and therefore could not be between the absorbent body and the user. See, for example, figure 8.
Additionally, the outer portion consists essentially of the topsheet, the backsheet, the lubricating composition and glue/adhesive as shown in figure 8.
Further, VanRijswijck discloses that the skin care composition may be disposed on channel portion 872, which is also located outside of the absorbent body as shown in figure 8.   The topsheet/barrier cuff is a surface arranged to be in contact with a skin of a user during use of the absorbent product as set forth in col. 17, lines 11-16. VanRijswijck also recognizes solid/semi-solid compositions such as balsam oil, cod liver oil and petrolatum as suitable materials for the skin care composition as set forth in col. 25, lines to 16-40.
The difference between VanRijswijck and claim 20 is the explicit recitation that the lubricating coating composition decreases the wettability of the fibers.
Tee teaches an absorbent article including a lubricating coating composition chosen from silicone oils as set forth in [0006].
It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with silicone oil as taught by Tee in order to improve the barrier properties of the nonwoven as taught by Tee in [0006].
Claims 11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over VanRijswijck et al. (US 6,120,488) in view of Tee, Jr. et al. (US 2010/0222757) and further in view of Mizutani et al. (US 2001/0053899).
With reference to claim 11, VanRijswijck in view of Tee teach the invention substantially as claimed as set forth in the rejection of claim 1.
 VanRijswijck discloses a product wherein the nonwoven includes absorbent (i.e., cotton) fibers and non-absorbent (i.e., polyethylene) fibers as set forth in col. 6, lines 31-33.
The difference between VanRijswijck and claim 11 is the provision that the absorbent fibers are present in an amount comprising 2-10%.
Mizutani et al. (hereinafter “Mizutani”) teaches an analogous absorbent article including a topsheet with absorbent/hydrophilic (i.e., cotton) fibers [0037] and non-absorbent/hydrophobic (i.e., polyethylene) fibers [0042] wherein the hydrophilic fibers are present in an amount between 2% and 30% as set forth in [0018].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the absorbent fibers of VanRijswijck in the amount as taught by Tee in order to have a better dispersement of the fibers within the sheet as taught by Mizutani in [0018].
  With reference to claims 23-24, see the rejection of claim 11.

Allowable Subject Matter
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.
Applicant argues that the claims have been further amended to clarify the invention, but VanRijswijck continues to provide the limitations as claimed.
VanRijswijck provides an outer portion of the product as claimed.  No part of the absorbent body is considered to be between the topsheet and the backsheet in the outer portion because the outer portion is defined as lying beyond the outer periphery of the absorbent body. 
Further, VanRijswijck discloses that the skin care composition may be disposed on channel portion 872, which is also located outside of the absorbent body as shown in figure 8.   The topsheet/barrier cuff is a surface arranged to be in contact with a skin of a user during use of the absorbent product as set forth in col. 17, lines 11-16.
Additionally, the outer portion “consists essentially” of the topsheet, the backsheet, the lubricating composition and glue/adhesive as shown in figure 8.
For the purposes of searching for and applying prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."
If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. 
See MPEP 2111.03
Applicant argues that leg elastics (860) of VanRijswijck prevent outer portions form having a flat surface and interfacing smoothly with the wearer.
The argument is not persuasive.
The leg elastics of VanRijswijck are specifically provided to draw and hold the diaper against the wearer (col. 14, lines 10-11) and is utilized to reduce leakage (col. 20, line 57) which would indicate the presence of a flat surface/smooth interface to prevent undesirable leakage.
It is further noted that applicant also provides an article with leg elastics for the same reason. See page 20, lines 26-29 of the instant specification.  There is no teaching or suggestion in the originally filed specification that the inclusion of leg elastics is unfavorable as now stated. The lack of such evidence in the originally filed specification that the leg elastics are unfavorable in combination with the fact that applicant essentially provides the same structure provides for maintaining the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781